DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2020, has been entered.
Claims 5-7 and 9-17 are currently pending in the application.  Claims 10, 11 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamane et al. (US 2009/0011095).
Regarding claims 5-7, Yamane et al. teach a liquid composition comprising a roasted coffee bean extract [0047].  A green coffee bean extract provided by an ethanol extraction of green coffee beans is added to the roasted coffee extract [0049]. Where applicant teaches that the claimed compounds are found in green coffee beans and can be isolated by alcoholic extraction (instant specification at [0014], [0031]), the addition of the extract obtained from the green coffee beans to the roasted coffee extract of Yamane et al. is considered to comprise the compounds of claims 5 and 6 in the absence of convincing arguments or evidence to the contrary.  Where the compounds are part of a composition comprising additional components, the claim to the “purified” 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claim 7, the green coffee bean extract is added to the roasted coffee extract of Yamane et al. to improve the flavor [0047].
Where claim 14 claims the composition includes a “purified” compound, where the compounds are part of a composition comprising additional components, the claim to the “purified” compound is not considered to provide a patentable distinction over the prior art composition which comprises the compounds and additional components according to claim 5.



Allowable Claims

Claims 9, 12, 13, 15 and 16 are allowed.  While the prior art of Yamane et al. teaches adding an extract of green coffee beans to an extract of roasted coffee beans, Yamane et al. provides no motivation to add a purified compound as claimed where Yamane et al. does not recognize the presence of the purified compounds in the green coffee bean extract.

Response to Arguments

Applicant's arguments filed June 15, 2020, have been fully considered.  To the extent they apply to the rejections set forth above, they are not persuasive.
As stated above, the previous rejections under 35 U.S.C. §§ 101 and 102 have been withdrawn, therefore the arguments directed to these rejections are moot (Remarks, pp. 6-12).

With regard to the 35 U.S.C. § 103 rejection over Yamane, Applicant argues that Yamane fails to teach a composition comprising a roasted coffee bean extract and fails to add any of the claimed compounds (Remarks, pp. 13-15). 
These arguments are not persuasive.  As indicated in the rejection above, Yamane teaches the addition of a green coffee bean extract to a liquid roasted coffee bean extract.  Therefore, where the claims are to a composition comprising the roasted coffee bean extract, the compounds, and an additional component, claims 5-7 and 14 

Regarding applicant’s remarks about Tsuchiya (Remarks, pp. 15-16), the examiner notes that Tsuchiya is no longer relied upon in the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791